991 So.2d 906 (2008)
John ANGELO, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-1728.
District Court of Appeal of Florida, First District.
July 21, 2008.
John Angelo, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and John Franklin Angelo is hereby afforded a belated appeal of the order denying motion to correct illegal sentence in Nassau County Circuit Court case number 02-755-CF. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
BARFIELD, WEBSTER, and LEWIS, JJ., concur.